Case 01-01139-AMC   Doc 33111-8   Filed 08/26/19   Page 1 of 15




                      EXHIBIT 8

        Water Quality Data Report No. 6 (of 6)
Case 01-01139-AMC   Doc 33111-8   Filed 08/26/19   Page 2 of 15
Case 01-01139-AMC   Doc 33111-8   Filed 08/26/19   Page 3 of 15
Case 01-01139-AMC   Doc 33111-8   Filed 08/26/19   Page 4 of 15
Case 01-01139-AMC   Doc 33111-8   Filed 08/26/19   Page 5 of 15
Case 01-01139-AMC   Doc 33111-8   Filed 08/26/19   Page 6 of 15
Case 01-01139-AMC   Doc 33111-8   Filed 08/26/19   Page 7 of 15
Case 01-01139-AMC   Doc 33111-8   Filed 08/26/19   Page 8 of 15
Case 01-01139-AMC   Doc 33111-8   Filed 08/26/19   Page 9 of 15
Case 01-01139-AMC   Doc 33111-8   Filed 08/26/19   Page 10 of 15
Case 01-01139-AMC   Doc 33111-8   Filed 08/26/19   Page 11 of 15
Case 01-01139-AMC   Doc 33111-8   Filed 08/26/19   Page 12 of 15
Case 01-01139-AMC   Doc 33111-8   Filed 08/26/19   Page 13 of 15
Case 01-01139-AMC   Doc 33111-8   Filed 08/26/19   Page 14 of 15
Case 01-01139-AMC   Doc 33111-8   Filed 08/26/19   Page 15 of 15
